DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 21-27 have been considered but are moot because the new ground of rejection necessitated by the amendment to claims 1, 8, and 21.
 Namely claim 1 was amended to recite that the processor generates an activation signal for representing a status of an etching process of the wafer, when a film on the wafer is not etched completely,
	Claim 8 was amended to recite that a film on one of the wafers is etched completely, one of the plurality of reflectometers generate a measured result.
	Finally, claim 21 was amended to recite a processor to generate an activation signal for representing the status of an etching process of the wafer, when SiN film on the wafer is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,841,485) in view of Su et al (US 2003/0230384), Matsukawa (US 2004/0029333), and Lian et al (US 7,306,696)
Regarding claim 1: The prior art of Inoue et al teaches a process chamber 12 (etching chamber), buffer chamber 13, factory interfaces 15, 16, load lock chambers 4, 5, 9, 10 see Fig. 1. See Figs. 4-10 with factory interfaces 60, 84, 78, 93, 121, 122, etching chamber 54, 77, 126, 130 buffer chambers (unnumbered but labeled, 86, 100-102, 141), load locks 58, 79, 133, 134, 154, 155. See etching is recited as a known type of processing occurring in the process chambers in col. 6 lines 62-65. In Inoue et al an inspection chamber 45 is recited and a robots are illustrated throughout the apparatus and are provided within and around the various chambers to include the factory interface chambers and load lock chambers.. In col. 13 lines 10-17 Inoue et al teaches the buffer chamber uses a transport system.
The prior art of Inoue et al fails to teach robot are equipped in the etching tools or that the robot have a plurality of robot blades.

The combination of Inoue et al and Su et al fails to teach the reflectometers are equipped in the etching tool.
Matsukawa teaches a polishing chamber (etching tool) that is equipped with a reflectance sensor 50 or reflectometer see [0003], [0051] – [0055]. See also Fig. 2 where CMP chamber is provided with a wafer surface state measuring device 50. The motivation to further modify the apparatus resulting from the combined teachings of Inoue et al and Su et al is that the state of the wafer can be measured throughout the system to include the processing chamber as suggested by the prior art of Matsukawa.
Furthermore, the combination of Inoue et al, Su et al, and Matsukawa fails to teach the processor generates an activation signal when the film on the wafer is not etched completely.
Lian et al teaches an interferometric endpoint determination in a substrate etching process where a controller 72 (processor) notes the intensity signal (activation signal) 210 see col. 10 lines 15-31. See col. 11 lines 20-59 where it is the controller 72 is also discussed. The motivation to further modify the apparatus derived from the combination of Inoue et al, Sue, and Matsukawa 
Regarding claims 2 and 3: See the elaborated teachings of the reflectometers of Su et al in [0003] and [0051]-[0055].
  Regarding claim 4: The prior art of Inoue et al teaches load lock chambers 4, 5, 9, 10 see Fig. 1. See Figs. 4-10 load locks 58, 79, 133, 134, 154, and 155.
Regarding claim 21:	The combination of Inoue et al, Sue, and Matsukawa fails to teach the wafer has a SiN film and the processor is to generate an activation signal for representing a status of an etching process of the wafrs, when a SiN on the wafer is not etched completely.
The prior art of Lain et al teaches controllers (processors) 72,338, and the discussion of a reflectance signal 210 see abstract, and col, 10 lines 24-col. 12 line 8. The motivation to further modify the apparatus derived from the combination of Inoue et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the wafer with a SiC film and a processor with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Inoue et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the processor with an activation signal. Furthermore, the wafer is not structurally part of the apparatus and thus the limitations reciting the film thereupon are interpreted as a matter of an intended use.




See in Lian et al where reflectometers are discussed as generated a measured result see the discussion of the intensity signal in col. 10 lines 15-31 and col. 4 lines 10-67. The motivation to further modify the apparatus derived from the combination of Inoue et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the reflectometers with an activation signal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus derived from the combination of Inoue et al, Su et al, and Matsukawa with the suggestion of Lian et al to provide the reflectometers with an activation signal.
Regarding claims 5, 9, 13, 22-24, 26, 27: See the combined teachings of Inoue et al and Su et al above. Notice that the plurality of blades in the robot of Su et al provide blades at various positions or heights on the robot and thus are able to handle and transfer wafers at various positions. The motivation to modify the apparatus of Inoue et al with a robot as suggested by Su et al with reflectance sensors on the plurality of blades is that the plurality of blades allows are plurality of wafers to be transported and those wafers to be sensed while supported by the blades as the sensors are reflectance sensors to detect and distinguish the wafers (basis the type of films thereupon) see also [0040]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Inoue et al to provide a robot with a plurality of blades so that a plurality of wafers can be handles and transferred at various positions or heights.

Regarding claims 7, 10-12, and 25: See processor (control unit 158, 1, 21, 61, 41, 110, 135, 156) as illustrated in the Figures of Inoue et al and recited in the col. 8 lines 45-62.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al (US 2017/0323806) teaches wafer profiling for etching system with endpoint detection using an optical monitoring system 200 where a change of reflectance of the surface of wafer 10 see [0044]-[0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716